Name: Commission Implementing Regulation (EU) 2015/2066 of 17 November 2015 establishing, pursuant to Regulation (EU) No 517/2014 of the European Parliament and of the Council, minimum requirements and the conditions for mutual recognition for the certification of natural persons carrying out installation, servicing, maintenance, repair or decommissioning of electrical switchgear containing fluorinated greenhouse gases or recovery of fluorinated greenhouse gases from stationary electrical switchgear (Text with EEA relevance)
 Type: Implementing Regulation
 Subject Matter: deterioration of the environment;  employment;  electronics and electrical engineering;  labour market;  civil law;  production
 Date Published: nan

 18.11.2015 EN Official Journal of the European Union L 301/22 COMMISSION IMPLEMENTING REGULATION (EU) 2015/2066 of 17 November 2015 establishing, pursuant to Regulation (EU) No 517/2014 of the European Parliament and of the Council, minimum requirements and the conditions for mutual recognition for the certification of natural persons carrying out installation, servicing, maintenance, repair or decommissioning of electrical switchgear containing fluorinated greenhouse gases or recovery of fluorinated greenhouse gases from stationary electrical switchgear (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 517/2014 of the European Parliament and of the Council of 16 April 2014 on fluorinated greenhouse gases and repealing Regulation (EC) No 842/2006 (1), and in particular Article 10(12) thereof, Whereas: (1) Regulation (EU) No 517/2014 includes obligations concerning the certification of natural persons with regards to electrical switchgear containing fluorinated greenhouse gases. In addition to recovery, their certification covers installation, servicing, maintenance, repair and decommissioning. Regulation (EU) No 517/2014 also includes requirements for the content of the certification programmes containing information on relevant technologies to replace or to reduce the use of fluorinated greenhouse gases and the safe handling of such technologies. (2) It is therefore necessary for the purposes of the application of Article 10 of Regulation (EU) No 517/2014 to update the minimum requirements as to the scope of activities as well as the skills and knowledge to be covered, specifying the modalities of the certification and the conditions for mutual recognition. (3) To take existing qualification and certification schemes into account, in particular those that have been adopted on the basis of Regulation (EC) No 842/2006 of the European Parliament and of the Council (2) which has since been repealed, and the requirements laid down in Commission Regulation (EC) No 305/2008 (3), those requirements should be incorporated into this Regulation to the extent possible. (4) Regulation (EC) No 305/2008 should therefore be repealed. (5) In order for the Member States to have time to adapt their certification programmes to cover activities related to installation, servicing, maintenance, repair and decommissioning of electrical switchgear containing fluorinated greenhouse gases, as well as recovery from switchgear other than high voltage switchgear referred to in Regulation (EC) No 305/2008, it is appropriate that the requirement to hold a certificate in accordance with this Regulation should apply as of 1 July 2017 to the activities related to installation, servicing, maintenance, repair and decommissioning of electrical switchgear containing fluorinated greenhouse gases. (6) The measures provided for in this Regulation are in accordance with the opinion of the Committee established by Article 24 of Regulation (EU) No 517/2014, HAS ADOPTED THIS REGULATION: Article 1 Subject matter and scope This Regulation establishes minimum requirements for the certification of natural persons carrying out installation, servicing, maintenance, repair, decommissioning of electrical switchgear containing fluorinated greenhouse gases or recovery of fluorinated greenhouse gases from stationary electrical switchgear, as well as the conditions for mutual recognition of certificates issued in accordance with those requirements. Article 2 Certification of natural persons 1. Natural persons carrying out the activities referred to in Article 1 shall hold a certificate as referred to in Article 3. 2. Natural persons undertaking one of the activities referred to in Article 1 shall not be subject to the requirement laid down in paragraph 1 of this Article provided they meet the following conditions: (a) they are enrolled in a training course for the purpose of obtaining a certificate covering the relevant activity; and (b) they carry out the activity under the supervision of a person holding a certificate covering that activity and who is fully responsible for the correct execution of the activity. The derogation provided for in the first subparagraph shall apply for the duration of periods spent carrying out the activities referred to in Article 1 not exceeding 12 months in total. 3. This Regulation shall not apply to any manufacturing and repairing activity undertaken at manufacturer's sites for electrical switchgear. Article 3 Issuance of certificates to natural persons 1. A certification body as referred to in Article 4 shall issue a certificate to natural persons who have passed a theoretical and practical examination organised by an evaluation body as referred to in Article 5, covering the minimum skills and knowledge set out in Annex I. 2. The certificate shall contain at least the following: (a) the name of the certification body, the full name of the holder, a certificate number, and the date of expiry if any; (b) the activities which the holder of the certificate is entitled to perform; (c) issuing date and issuer's signature. 3. Holders of certificates issued pursuant to Regulation (EC) No 305/2008 shall be deemed qualified to carry out all activities referred to in Article 1 and a certification body referred to in Article 4 may issue a certificate to the holder of this qualification without repeating examination. Article 4 Certification body 1. A certification body shall be provided for in national law or designated by the competent authority of a Member State or other entities entitled to do so, as being allowed to issue certificates to natural persons involved in the activity referred to in Article 1. The certification body shall be impartial in carrying out its activities. 2. The certification body shall establish and apply procedures for the issuance, suspending and withdrawing of certificates. 3. The certification body shall maintain records that allow verifying the status of a certified person. The records shall demonstrate that the certification process has been effectively fulfilled. Records shall be kept for a minimum period of 5 years. Article 5 Evaluation body 1. An evaluation body designated by the competent authority of a Member State or other entities entitled to do so, shall organise examinations for the natural persons referred to in Article 1. A certification body as referred to in Article 4 may also qualify as an evaluation body. The evaluation body shall be impartial in carrying out its activities. 2. Examinations shall be planned and structured in a manner which ensures that the minimum skills and knowledge set out in Annex I are covered. 3. The evaluation body shall adopt reporting procedures and keep records to enable the documentation of the individual and overall results of the evaluation. 4. The evaluation body shall ensure that examiners assigned to a test have due knowledge of the relevant examination methods and examination documents as well as appropriate competence in the field to be examined. It shall also ensure that the necessary equipment, tools and materials are available for the practical tests. Article 6 Notification 1. By 1 January 2017, Member States shall notify the Commission of the names and contact details of certification bodies for natural persons covered by Article 4 and of the titles of certificates for natural persons complying with the requirements of Article 3, using the format established by Commission Implementing Regulation (EU) 2015/2065 (4). 2. Member States shall update the notification submitted pursuant to paragraph 1 with any relevant new information and shall submit it to the Commission without delay. Article 7 Conditions for mutual recognition 1. Mutual recognition of certificates issued in other Member States shall apply to certificates issued in accordance with Article 3. 2. Member States may require holders of certificates issued in another Member State to provide a translation of the certificate in another official language of the Union. Article 8 Repeal Regulation (EC) No 305/2008 is repealed. References to the repealed Regulation (EC) No 305/2008 shall be construed as references to this Regulation and shall be read in accordance with the correlation table in Annex II. Article 9 Entry into force This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. However, Article 2(1) shall apply as of 1 July 2017 to natural persons undertaking installation, servicing, maintenance, repair and decommissioning of electrical switchgear containing fluorinated greenhouse gases and recovery of fluorinated greenhouse gases from stationary electrical switchgear, other than high voltage switchgear referred to in Regulation (EC) No 305/2008. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 17 November 2015. For The Commission The President Jean-Claude JUNCKER (1) OJ L 150, 20.5.2014, p. 195. (2) Regulation (EC) No 842/2006 of the European Parliament and of the Council of 17 May 2006 on certain fluorinated greenhouse gases (OJ L 161, 14.6.2006, p. 1). (3) Commission Regulation (EC) No 305/2008 of 2 April 2008 establishing, pursuant to Regulation (EC) No 842/2006 of the European Parliament and of the Council, minimum requirements and the conditions for mutual recognition for the certification of personnel recovering certain fluorinated greenhouse gases from high-voltage switchgear (OJ L 92, 3.4.2008, p. 17). (4) Commission Implementing Regulation (EU) 2015/2065 of 17 November 2015 establishing, pursuant to Regulation (EU) No 517/2014 of the European Parliament and of the Council, the format for notification of the training and certification programmes of the Member States (see page 14 of this Official Journal). ANNEX I Minimum requirements as to the skills and knowledge to be covered by the evaluation bodies The examination referred to in Articles 3(1) and 5(2) shall comprise the following: (a) a theoretical test with one or more questions testing that skill or knowledge, as indicated in the column Test type by (T); (b) a practical test where the applicant shall perform the corresponding task with the relevant material, tools and equipment, as indicated in the column Test type by (P). No Minimum knowledge and skills Test type 1 Basic knowledge of relevant environmental issues (climate change, Global Warming Potential), the relevant provisions of Regulation (EU) No 517/2014 and of the relevant implementing acts T 2 Physical, chemical and environmental characteristics of SF6 T 3 Use of SF6 in electric power equipment (insulation, arc quenching) T 4 SF6 quality, according to the relevant industrial standards T 5 Understanding of the design of electric power equipment T 6 Checking the SF6 quality P 7 Recovery of SF6 and SF6 mixtures and purification of SF6 P 8 Storage and transportation of SF6 T 9 Operation of SF6 recovery equipment P 10 Operation of tight drilling systems, if necessary P 11 Reuse of SF6 and different reuse categories T 12 Working on open SF6 compartments P 13 Neutralising SF6 by-products T 14 Monitoring of SF6 and appropriate data recording obligations under national or Union legislation, or international agreements T 15 Reduction of leakages and leak checks T 16 Basic knowledge of relevant technologies to replace or to reduce the use of fluorinated greenhouse gases and their safety handling T ANNEX II Correlation table Regulation (EC) No 305/2008 This Regulation Article 1 Article 1 Article 2  Article 3 Article 2 Article 4 Article 3 Article 5 Article 4 Article 6 Article 5 Article 7 Article 6 Article 8 Article 7  Article 8 Article 9 Article 9 Annex Annex I  Annex II